DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 2/16/2021.  These drawings are approved.

Claim Objections
Claim 55 is objected to because of the following informalities:  line 2 recitation of “that” should be replaced with - - at - - to correct typo.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 42-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Preamble limitation for “a fastener that engages with a corresponding driver bit having a transition contour surface” is not interpreted as a step in a process of using in this product claim.  If Applicant intends to claim the combination including the driver bit, it is suggested that the preamble be amended as ‘A fastener engaged with a corresponding driver bit having a transition contour surface’.  If Applicant intends to functionally recite the driver bit as part of an environment of intended use but not require it in combination as part of the invention, it is suggested that the preamble be amended as ‘a fastener for engaging with a corresponding driver bit having a transition contour surface’.  
Similar consideration applies to the preamble of claim 50.
It’s noted that recitation of the driver bit such as claim 1 limitation of “the interface surface edges constructed to form a frictional engagement with the driver bit contour surface such that an interference region is formed between the interface surface edges and the driver bit contour surface when the fastener head and driver bit are in mated engagement” functionally recite the driver bit in such manner as to be compatible with the claimed invention either including, or not including the driver bit in combination as part of the invention.
However, claim 50 limitation of “and wherein the driver bit transition contour radius is greater than the recess inner root radial distance and less than the recess 
In the event that claim 50 is amended to make clear that the driver bit is not positively recited as part of the invention, dependent claim 52 should be clarified insofar as it is ambiguous as to whether or not it is intended to positively recite the driver bit.
As regards claim 45, the claim language is reasonably clear insofar as the driver bit not being positively recited as part of the invention.  However, limitation requiring “the recess forms a frictional engagement” is not clear inasmuch as no structure is claimed to be in contact therewith so as to provide either of friction or engagement.  For the purpose of examination, it is assumed that the limitation is intended to be interpreted as ‘the recess forms a frictional engagement surface’.
Clarification and/or correction is required

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 45, 48-50, and 52-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,509,334 to Shinjo.
Shinjo ‘334 teaches limitations for a “fastener comprising: a head” – as shown in Fig 2 for example, “and a shank having a central longitudinal axis” – as indicated at o-o, “wherein the head is constructed including a recess having a central portion and a plurality of wings radiating outwardly from the central portion” – as shown, “each of the-6-Patent Application Serial No. 15/843,789 Attorney Docket No. P5630.0086/P057 (18603.0057US01)wings having an installation driving surface and a removal driving surface” – the respective faces that are adjacent and on each side of surface 18, “separated by a non-driving transition contour, the non-driving transition contour forming the radially inward-most portion of the wing” – as shown, “and wherein the driving surfaces are constructed in substantially parallel alignment with the central longitudinal axis of the fastener;” – as shown, “and a wedge formed in the non-driving transition contour of the fastener wings to present a tapered interface surface, the tapered interface surface concave with respect to the central longitudinal axis and further including interface surface edges” – as shown and described wherein edges are inherently formed at the intersection with drive faces on either side, “wherein the recess is forms a frictional engagement” – As best understood, the prior art structure anticipates broad limitation inasmuch as no particular structure is defined that might be relied on to patentably distinguish from the well-known structure of the prior art, “such that interference regions are formed when the interface surface edges engage with a corresponding driver bit end such that the driver bit end has a radius at a transition 
As regards claim 48, reference teaches further limitation of “the driving surfaces of the fastener head are constructed to receive the driving surfaces of a driver bit end in a mated engagement” – although the driver bit is functionally recited, it’s noted that reference explicitly discloses functional capability as broadly recited, “and the tapered interface surface is constructed to form a frictional engagement with the driver bit end” – although the driver bit is functionally recited, it’s noted that reference explicitly discloses functional capability as broadly recited.     
As regards claim 49, reference teaches further limitation of “the driving surfaces of the fastener head are constructed in a recess extending into the fastener head and the recess is adapted to receive the driving surfaces of a driver bit end” – although the driver bit is functionally recited, it’s noted that reference explicitly discloses functional capability as broadly recited.  
As regards claim 50, reference teaches limitations for a “fastener that engages with a corresponding driver bit having a transition contour radius comprising: a head and a shank having a central longitudinal axis; the head including a recess having a central portion and a plurality of wings radiating outwardly from the central portion; the 
As regards claim 52, reference teaches further limitation of “the tapered interface surfaces form a frictional engagement with the driver bit end” – One of ordinary skill in the art would recognize that reference disclosure of a close fit with the ‘sticking walls’ for achieving ‘biting action’ inherently teaches broad limitation 
As regards claim 53, reference teaches further limitation of “the tapered interface surfaces are non-driving surfaces” - One of ordinary skill in the art would recognize that the limitation which is implicitly related to intended use is inherent to the arrangement of the prior art surfaces being circumferential and therefore parallel to driving forces 
As regards claim 54, reference teaches further limitation of “the tapered surfaces are spaced symmetrically around the recess” – as shown.  
As regards claim 55, reference teaches further limitation of “the interface surface has a top, a bottom, and a pair of opposed edges, the width of the interface surface tapering from wider that the top of the interface surface proximate a top of the recess to narrower at the bottom of the interface surface proximate a bottom of the recess; the interface surface positioned a root radial distance from the axis at the bottom of the interface surface, the root radial distance defining the recess inner radius, the interface surface positioned a top radial distance from -8-Patent Application Serial No. 15/843,789 Attorney Docket No. P5630.0086/P057 (18603.0057US01) the axis at the top of the interface surface, the top radial distance being larger than the bottom radial distance” – as shown.  
Claim(s) 1-3, 5, 6, 8-14, 16, 17, 19-21, and 45-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 10,385,902 to Wunderlich.
Wunderlich ‘462 teaches limitations for a “fastener that engages with a corresponding driver bit having a transition contour surface, the fastener” - 100 as shown and described, “comprising: a. a shank having a central longitudinal axis” - including as indicated at 102 Fig 1, “b. a head at an end of the shank” - 104 as shown, “c, the head having a recess centered on the axis; d. the recess having a plurality of wings radiating outwardly from the axis, the recess having a recess outer radius defined by a radial distance from the axis to the outer- most extent of the wings” - as shown in the interface surface being concave with respect to the central longitudinal axis, the interface surface further including interface surface edges” – the surfaces are shown to include edges and the reference shows and describes the surfaces are portions of a conical surface and are therefore inherently concave as claimed, “-2-Patent Application Serial No. 15/843,789 Attorney Docket No. P5630.0086/P057 (18603.0057US0 1)j. the interface surface edges constructed to form a frictional engagement with the driver bit contour surface such that an interference region is formed between the interface surface edges and the driver bit contour surface when the fastener head and driver bit are in mated engagement:” – Assuming the claim does not include the driver bit as part of the invention, the limitation is properly interpreted as 
One of ordinary skill in the art would similarly recognize that the prior art edges are inherently capable of function with a suitable but unclaimed driver bit having appropriate geometry and arrangement due to the edges being exposed and protruding into the space of the recess. Assuming however that the claim includes a driver bit that is structured to function as recited with the fastener, the reference does not teach the combination as claimed. 
Reference teaches further limitations of “and k. the ratio of the recess inner radius to the recess outer radius being from about 0.60 to about 0.65” - reference disclosure of “According to an exemplary embodiment of the screw, a ratio between a hollow wing outer diameter (thus a diameter at the location of the hollow wings where these have a maximum distance with respect to the screw axis) and a hollow wing inner diameter (thus a diameter at that location of the hollow wings where these have a minimum distance with respect to the screw axis) may be larger than approximately 1.42, in particular larger than approximately 1.44, more particularly in a range between approximately 1.43 and approximately 1.60.” - implies the inverse ratio (claimed) includes a disclosure for embodiments having any ratio between .625 and .699 and which anticipates limitation.

As regards claim 3, reference teaches further limitation of "the interface surface is concave, having a radius of curvature equal to the radial distance from the axis to the interface surface" - as shown and described insofar as the interface surfaces 130 are located on a cone surface.
As regards claim 5, reference teaches further limitation of “the interface surface is concave, each portion of the interface surface being positioned a radial distance greater than or equal to the radial distance from the axis to the transition contour at the interface surface edges” - reference disclosure of concave surfaces located on a conical surface teaches alternatively-phrased limitation for ‘equal to'.
As regards claim 6, reference teaches further limitation of “the recess is hexalobular - as shown. 
As regards claim 8, reference teaches further limitation of "the driving surfaces of the fastener head are constructed to receive the driving surfaces of a driver bit end in a mated engagement” - as shown and described.
As regards claim 9, reference teaches further limitation of “the tapered interface surface is constructed to form a frictional engagement with the driver bit end” - as shown and described.

As regards claim 42, reference teaches further limitation of “a tapered interface surface is formed between every pair of adjacent wings” - as shown at 130.
As regards claim 43, reference teaches further limitation of “a tapered interface surface is formed between a subset of all of the pairs of adjacent wings” - as shown wherein reference teaching of between at least one pair anticipates limitation which does not clearly exclude having between additional/all pairs.
As regards claim 44, reference teaches further limitation of “there are a plurality of tapered interlace surfaces spaced symmetrically around the recess” - as shown.
As regards claim 45, reference teaches limitations for a “fastener comprising: a head and a shank having a central longitudinal axis, wherein the head is constructed including a recess having a central portion and a plurality of wings radiating outwardly from the central portion, each of the wings having an installation driving surface and a removal driving surface, separated by a non-driving transition contour, the non-driving transition contour forming the radially inward-most portion of the wing, and wherein the driving surfaces are constructed in substantially parallel alignment with the central longitudinal axis of the fastener; and a wedge formed in the non-driving transition contour of the fastener wings to present a tapered interface surface, the tapered interface surface concave with respect to the central longitudinal axis and further including interface surface edges” – as shown and described wherein edges are inherently formed at the intersection with drive faces on either side, “wherein the recess is forms a frictional engagement” – As best understood, the prior art structure anticipates broad limitation inasmuch as no particular structure is defined by the limitation that might be relied on to patentably distinguish from the well-known structure of the prior art, “such that interference regions are formed when the interface surface edges engage with a corresponding driver bit end such that the driver bit end has a radius at a transition contour greater than a recess inner root radial distance and less than a recess top radial distance” – The limitation functionally recites a capability of the claimed edges if/’when’ used with an unclaimed driver bit having particular geometry and arrangement. Similarly, one of ordinary skill in the art would recognize that the prior art edges are inherently capable of function with a suitable but unclaimed driver bit having appropriate geometry and arrangement due to the edges being exposed and protruding into the space of the recess.  
As regards claim 46, reference teaches further limitation of “the ratio of the recess inner radius to the recess outer radius being from about 0.60 to about 0,65” -reference disclosure of “According to an exemplary embodiment of the screw, a ratio between a hollow wing outer diameter (thus a diameter at the location of the hollow wings where these have a maximum distance with respect to the screw axis) and a hollow wing inner diameter (thus a diameter at that location of the hollow wings where these have a minimum distance with respect ” - implies the inverse ratio (claimed) includes embodiments having any of between .625 and .699 and which anticipates limitation.
As regards claim 47, reference teaches further limitation of “the driving surfaces of the fastener head are constructed to receive the driving surfaces of a driver bit end in a mated engagement” – inherent to structure of the prior art as shown and described due to geometry.
As regards claim 48, reference teaches further limitation of “the driving surfaces of the fastener head are constructed to receive the driving surfaces of a driver bit end in a mated engagement and the tapered interface surface is constructed to form a frictional engagement with the driver bit end" - inherent to the disclosed geometry as a result of contact forces and material properties insofar as lower contacting surfaces of the driver and recess read on broad limitation.
As regards claim 49, reference teaches further limitation of “the driving surfaces of the fastener head are constructed in a recess extending into the fastener head and the recess is adapted to receive the driving surfaces of a driver bit end" - as shown and described. 
As regards claim 50, reference teaches limitations for a “fastener that engages with a corresponding driver bit having a transition contour radius comprising: a head and a shank having a central longitudinal axis; the head including a recess having a 
As regards claim 51, reference teaches further limitation of “the ratio of the recess inner radius to the recess outer radius being from about 0.60 to about 0.65” - reference disclosure of “According to an exemplary embodiment of the screw, a ratio between a hollow wing outer diameter (thus a diameter at the location of the hollow wings where these have a maximum distance with respect to the screw axis) and a hollow wing inner diameter (thus a diameter at that location of the hollow wings where these have a minimum distance with respect to the screw axis) may be larger than approximately ” implies the inverse ratio (claimed) includes a disclosure for embodiments having any ratio between .625 and .699 and which anticipates limitation.
As regards claim 52, reference teaches further limitation of “the tapered interface surfaces form a frictional engagement with the driver bit end” – One of ordinary skill in the art would recognize that reference disclosure of a close fit with the ‘sticking walls’ for achieving ‘biting action’ inherently teaches broad limitation 
As regards claim 53, reference teaches further limitation of “the tapered interface surfaces are non-driving surfaces” - One of ordinary skill in the art would recognize that the limitation which is implicitly related to intended use is inherent to the arrangement of the prior art surfaces being circumferential and therefore parallel to driving forces whereas surfaces presenting a geometrical projection perpendicular to the driving force actually provide for tighten/untightening of the fastener. 
As regards claim 54, reference teaches further limitation of “the tapered surfaces are spaced symmetrically around the recess” – as shown.  
As regards claim 55, reference teaches further limitation of “the interface surface has a top, a bottom, and a pair of opposed edges, the width of the interface surface tapering from wider that the top of the interface surface proximate a top of the recess to narrower at the bottom of the interface surface proximate a bottom of the recess; the interface surface positioned a root radial distance from the axis at the bottom of the interface surface, the root radial distance defining the recess inner radius, the interface surface positioned a top radial distance from -8-Patent Application Serial No. 15/843,789 Attorney Docket No. P5630.0086/P057 (18603.0057US01) the axis at the top of the interface .  
Claim(s) 45, 48-50, and 52-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,435,680 to Schuster.
As regards claim 45, reference teaches limitations for a “fastener comprising: a head and a shank having a central longitudinal axis, wherein the head is constructed including a recess having a central portion and a plurality of wings radiating outwardly from the central portion, each of the wings having an installation driving surface and a removal driving surface, separated by a non-driving transition contour, the non-driving transition contour forming the radially inward-most portion of the wing, and wherein the driving surfaces are constructed in substantially parallel alignment with the central longitudinal axis of the fastener; and a wedge formed in the non-driving transition contour of the fastener wings to present a tapered interface surface, the tapered interface surface concave with respect to the central longitudinal axis and further including interface surface edges” – as shown and described wherein edges are inherently formed at the intersection with drive faces on either side, “wherein the recess is forms a frictional engagement” – As best understood, the prior art structure anticipates broad limitation inasmuch as no particular structure is defined by the limitation that might be relied on to patentably distinguish from the well-known structure of the prior art, “such that interference regions are formed when the interface surface edges engage with a corresponding driver bit end such that the driver bit end has a radius at a transition contour greater than a recess inner root radial distance and less than a recess top radial distance” – The limitation functionally recites a capability of the claimed edges if/’when’ used with an unclaimed driver bit having particular geometry and arrangement. Similarly, one of ordinary skill in the art would recognize that the prior art edges are inherently capable of function with a suitable but unclaimed driver bit having appropriate geometry and arrangement due to the edges being exposed and protruding into the space of the recess.  
As regards claim 48, reference teaches further limitation of “the driving surfaces of the fastener head are constructed to receive the driving surfaces of a driver bit end 
As regards claim 49, reference teaches further limitation of “the driving surfaces of the fastener head are constructed in a recess extending into the fastener head and the recess is adapted to receive the driving surfaces of a driver bit end” - as shown and described.
As regards claim 50, reference teaches limitations for a “fastener that engages with a corresponding driver bit having a transition contour radius comprising: a head and a shank having a central longitudinal axis; the head including a recess having a central portion and a plurality of wings radiating outwardly from the central portion; the recess including an inner bottom radial distance and an inner top radial distance;-7-Patent Application Serial No. 15/843,789 Attorney Docket No. P5630.0086/P057 (18603.0057US01)each of the wings having an installation driving surface and a removal driving surface; the installation driving surface and removal driving surface of adjacent wings separated by a transition contour; the transition contour forming a radially inward-most portion of the wings; wherein the driving surfaces are constructed in substantially parallel alignment with the central longitudinal axis; a wedge formed in the transition contour of the fastener wings to present a tapered interface surface” – as shown, described, and individual limitations discussed in greater detail herein above, “and wherein the driver bit transition contour radius is greater than the recess inner root radial distance and less than the recess inner top radial distance” – Assuming the limitation is intended to functionally recite an unclaimed driver bit, one of ordinary skill in the art would recognize 
As regards claim 52, reference teaches further limitation of “the tapered interface surfaces form a frictional engagement with the driver bit end” – One of ordinary skill in the art would recognize that reference disclosure of a close fit with the ‘sticking walls’ for achieving ‘biting action’ inherently teaches broad limitation 
As regards claim 53, reference teaches further limitation of “the tapered interface surfaces are non-driving surfaces” One of ordinary skill in the art would recognize that the limitation which is implicitly related to intended use is inherent to the arrangement of the prior art surfaces being circumferential and therefore parallel to driving forces whereas surfaces presenting a geometrical projection perpendicular to the driving force actually provide for tighten/untightening of the fastener. 
As regards claim 54, reference teaches further limitation of “the tapered surfaces are spaced symmetrically around the recess” – as shown.  
As regards claim 55, reference teaches further limitation of “the interface surface has a top, a bottom, and a pair of opposed edges, the width of the interface surface tapering from wider that the top of the interface surface proximate a top of the recess to narrower at the bottom of the interface surface proximate a bottom of the recess; the interface surface positioned a root radial distance from the axis at the bottom of the interface surface, the root radial distance defining the recess inner radius, the interface surface positioned a top radial distance from -8-Patent Application Serial No. 15/843,789 Attorney Docket No. P5630.0086/P057 (18603.0057US01) the axis at the top of the interface .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,385,902 to Wunderlich.
Although Wunderlich ‘462 illustrates an angle that is apparently within the range, the reference does not explicitly disclose the magnitude of the angle. However, one of ordinary skill in the art would have found it to have been obvious if not inherent to provide an angle within the range and/or as shown in order to achieve the disclosed function and/or to optimize that function wherein the angle of contact and forces achieved are well known result-effective variable and the proposed modification would not otherwise affect function of the arrangement.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action 

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 56-64 are allowed.

Response to Arguments
Applicant's arguments have been fully considered but they are not entirely persuasive. Inasmuch as it is not clear that the claimed invention includes a driver bit having the functional and/or structural relationships with the claimed driver bit as argued, it is not clear the arguments are entirely relevant to the claimed invention where it is examiner’s position that one of ordinary skill in the art would recognize that the prior art fastener as relied on teaches structure including edges and as claimed, and much like the presently-disclosed fastener is inherently capable of functioning as recited with an (unclaimed) driver bit having suitable geometry and arrangement due to its explicitly disclosed transition contour with edges for example.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677